Citation Nr: 0205634	
Decision Date: 05/31/02    Archive Date: 06/11/02	

DOCKET NO.  02-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran apparently had active military service from July 
1959 to July 1965.  The RO held in May 2000 that the veteran 
was incompetent for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of April 2001 by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for an 
increased rating for his service-connected schizophrenia.  


FINDINGS OF FACT

1.  The veteran's service-connected paranoid schizophrenia is 
manifested by paranoid delusions, bizarre and unrealistic 
thoughts, sleep disturbance, depression, and inability to 
manage his financial affairs; a custodian has been appointed 
to manage the disbursement of his VA compensation benefits.

2.  The veteran's Global Assessment of Functioning (GAF) 
Scale scores have been predominantly 60 or higher.  

3.  The service-connected schizophrenia does not result in 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as suicidal ideation; obsessional 
rituals, illogical, obscure or irrelevant speech, near 
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or difficulty adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for paranoid 
type schizophrenia are not met.  38 U.S.C.A. §§ 1151, 5107, 
7104 (West 1991); 38 C.F.R. § 4.130, Code 9203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

Service connection was granted for schizophrenic reaction, 
paranoid type, by a rating decision of February 1966, rated 
10 percent disabling from the day following separation from 
service.  The award was based on service medical records 
showing an extensive history or treatment for schizophrenia 
in service and the report of a January 1966 VA psychiatric 
examination showing a current diagnosis of schizophrenia.  
The veteran was subsequently hospitalized by VA on a number 
of occasions beginning in 1980 for treatment of 
schizophrenia.  Treatment records dated since the middle to 
late 1980's showed a history of substance abuse, including 
marijuana, cocaine, heroin and alcohol.  The rating was 
raised to 50 percent from April 1980 and reduced to 
30 percent from July 1984.  A 50 percent rating was again 
assigned from July 1992.  

The veteran underwent a VA psychiatric examination in April 
1998 in connection with a claim for an increased rating.  The 
report contained a medical history that noted that the 
veteran had been discharged from service after a 
hospitalization for schizophrenia, that the veteran had 
abused alcohol and crack cocaine for approximately 22 years 
before discontinuing their use 3 or 4 years before the 
examination, that he had been hospitalized numerous times for 
schizophrenia and detoxification and that he had been 
diagnosed with alcoholic dementia or Korsakoff's syndrome.  
On examination the veteran was alert and well oriented and 
his speech was clear, logical and rational with good 
associations.  His mood and affect were sober and possibly a 
little flat.  He reported upsetting delusions of a 
persecutory type as well as auditory hallucinations of a 
command type.  His reasoning was logical and rational, and 
the examiner found that this eliminated any type of dementia 
as a diagnosis, particularly Korsakoff's syndrome.  The 
examiner further believed that, although the veteran's 
affect, contact with reality, and memory and cognition were 
reasonably good, there were still some symptoms of delusions 
and hallucinations and that the current diagnosis would be 
schizophrenia, residual type.  A further Axis I diagnosis was 
alcohol dependence and cocaine dependence, in remission.  The 
Global Assessment of Functioning (GAF) Scale score on Axis V 
was between 65 and 70.  

The veteran filed his current claim for an increased rating 
in September 2000.  

VA outpatient treatment records dated from September to 
December 2000 show frequent visits for medication, including 
Prolixin by injection, and for psychiatric follow-ups.  In 
November 2000, the veteran participated in an alcohol and 
drug relapse therapy and education group.  It was reported 
that he was neat and clean and that his speech were clear and 
relevant but that its content was slightly grandiose.  He 
planned to buy an airplane and learn how to fly.  He 
participated in such groups on regular occasions.  When seen 
in follow-up sessions in November and December 2000, he 
indicated that he was working in a messenger pool and 
believed that things were improving.  In other entries he was 
described as paranoid and uncomfortable around people.

The veteran was hospitalized by VA in December 2000 and 
January 2001.  He was sent to the hospital in an ambulance by 
his landlord, who was apparently afraid that the veteran 
might hurt someone.  He was delusional and had a religious 
flight of ideas.  His sleep was "not good" and his mood was 
"happy-go-lucky."  He denied auditory hallucinations.  On 
mental status examination, the veteran's speech was slurred 
and he was unable to answer questions relevantly.  He had 
many paranoid and religious delusions.  During 
hospitalization, the veteran participated in a treatment 
program which brought improvement, as evidenced by a decrease 
in delusional and paranoid ideations.  At the time of 
discharge he was considered competent for VA purposes.  The 
diagnosis on Axis I was schizophrenia, undifferentiated type, 
chronic, with acute exacerbation.  The GAF Scale score on 
Axis V was 45/55.  

VA outpatient treatment records are of record for the period 
from January through March 2001.  The veteran continued to 
participate in alcohol and drug relapse therapy sessions and 
appeared to be quite willing to work on recovery.  Treatment 
entries included discussion of the veteran's living situation 
and efforts to repay back rent.  The veteran requested a VA 
payee for his benefits since he had a difficult time managing 
his financial obligations adequately on his own.  A social 
worker assisted the veteran by helping him withdraw rent 
money from the bank through a teller rather than an ATM 
machine.  In a treatment plan dated in February 2001, the 
veteran admitted to an episode of drinking which he 
characterized as a "one-time unusual drinking episode."  He 
wanted help with financial matters and felt he needed a 
payee.  It was reported that the veteran had poor insight 
into his needs and poor judgment, especially as to financial 
matters.  The primary problem was poor finances as evidenced 
by spending his income before paying his bills.  He had 
little self-control to refrain from "wheeling and dealing."  
In March 2001 it was reported that the veteran would get 
angry for no reason and would be argumentative and anxious.  
He stated that he was not doing it intentionally and would 
try to be nice.

The veteran underwent a VA psychiatric examination in March 
2001.  The examiner commented that after reviewing the 
veteran's file, he fully agreed with the findings and 
conclusions expressed by the VA examiner in April 1998.  He 
indicated that the veteran had reported that he was divorced 
and was living in a room and board placement with six other 
men.  As this information was elicited, the veteran began to 
make irrelevant comments that he had been working for the 
Government for 36 years but then stated that he did not mean 
that statement literally.  He then stated that he had been in 
the ITP Program off and on for 12 years.  He gave no further 
information.  He claimed that he went to church every Sunday 
and to Alcoholics Anonymous every Tuesday and Thursday.  He 
explained that he was behind in his rent because he had 
accepted a fellow roomer's offer to drink.  At Christmas he 
had bought a lot of gifts for people and had emptied all the 
money out of his bank account.  He was seen every two weeks 
at the VA Mental Health Clinic in Battle Creek, where he took 
Prolixin and Cogentin.  The medication helped him sleep and 
kept down his paranoia.  

With respect to current complaints, the veteran described 
himself as disabled by schizophrenia.  He complained of 
nightmares, stating that he would wake up frightened.  He 
felt that the world was out to get him, and he could not 
tolerate people in back of him, afraid that they would stab 
him.  He complained of anxiety, which continued to disturb 
his sleep.  He indicated that he had previously drunk a fifth 
of whiskey a day for five years and had been abstinent but 
had relapsed about two months earlier.  Two years before he 
had taken an overdose of medication because he wanted to end 
his suffering.  On examination he was neat in appearance and 
dress.  He was polite, courteous and responsive to questions.  
His speech was well modulated and coherent.  His thoughts 
were well organized and goal-directed with some delusions and 
hallucinations.  Memory and concentration were intact.  His 
clothing was clean.  He indicated that he did his own laundry 
but that meals in the boarding home were provided to him.  He 
stated that he was unreliable in handling his funds, as 
evidenced by removing all of his money through the ATM 
machine, resulting in arrearage in his rent.  It appeared to 
the examiner that the veteran was functioning at the same 
level as he had been at the time of the 1998 examination.  
The diagnosis was schizophrenia, chronic, undifferentiated 
type and episodic alcohol abuse on Axis I.  The current GAF 
Scale score was 60.  

In January 2001, a VA physician completed a questionnaire in 
connection with a determination as to the veteran's 
competency for VA purposes.  The physician indicated that the 
veteran was not incompetent but did not have the capacity to 
manage his own funds.  He indicated that the veteran had no 
real psychotic symptomatology but showed bizarre unrealistic 
thought patterns.  As specific examples, the physician 
indicated that the veteran continued to be kicked out of his 
lodgings because he spent money foolishly on lottery tickets 
and did not pay his rent.  He indicated that the veteran was 
not aware of the value of money and was not capable of 
reasonable responsibility toward his personal financial 
obligations.

Preliminary Matter--the VCAA

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the Board finds that the VCAA and its implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) (the Board must determine whether the 
various provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and his or her 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  In this case, the 
veteran was furnished copies of both the April 2001 and the 
July 2001 rating decisions, which contained a summary of the 
pertinent evidence of record, a summary of the pertinent law 
and regulations, and an explanation of why the evidence did 
not permit an allowance of the claim.  Similar information 
was provided in the December 2001 statement of the case.  
These documents are sufficient in the aggregate to apprise 
the veteran fully of the requirements of the law and of the 
evidence necessary to substantiate his claim for increase.  

In addition, the VCAA requires VA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  

The record reflects that the RO has obtained all available 
records describing VA treatment for his service-connected 
psychiatric disorder, including outpatient treatment records 
and hospital records.  The veteran has undergone a VA 
psychiatric examination in connection with his claim, and all 
VA medical records have been reviewed in adjudicating the 
claim.  The veteran has identified no other records or other 
material that would be relevant to his claim, and none have 
been identified from the record.  Accordingly, the Board is 
satisfied that VA has met its statutory obligations under the 
VCAA and that no further VA assistance or notification to the 
veteran is required.  

Legal Criteria  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2001), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2001), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco is applicable.  See also Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The service-connected paranoid type schizophrenia is rated 
under Diagnostic Code 9203 of the VA rating schedule, which 
requires application of the VA General Rating Formula for 
Mental Disorders, as set forth in 38 C.F.R. § 4.130, which 
went into effect on November 7, 1996.  For ratings of 50 
percent, 70 percent and 100 percent, the General Rating 
Formula provides as follows:  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent 


danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or own name.  

Discussion

The current status of the veteran's service-connected 
schizophrenia is described in VA treatment records, a January 
2001 VA physician's statement, and the report of a VA 
psychiatric examination performed in March 2001.  In 
addition, the Board has reviewed the report of an earlier 
examination performed in April 1998 in connection with a 
prior appeal in light of the March 2001 examiner's statement 
to the effect that such report provides an accurate summary 
of the nature of the veteran's psychiatric disability.  In 
essence, the examiner's comments incorporated the April 1998 
report by reference and to that extent the report contains 
evidence relevant to the veteran's current psychiatric 
status, notwithstanding that it predated the claim for 
increase that ultimately culminated in the present appeal.  

The examiner assigned a GAF Scale score of 65 to 70 in April 
1998 but commented that it was probably closer to 70, given 
the veteran's ability to perform various life functions on 
his own, such as doing his laundry, keeping himself clean and 
appropriate, maintaining proper hygiene, and attending to all 
meals for himself without prompting.  A GAF Scale score of 70 
is assigned for "some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), or generally functioning pretty well, has 
meaningful interpersonal relationships."

The veteran has received regular outpatient treatment from 
the VA Medical Center in Battle Creek, Michigan, for many 
years.  Treatment entries show regular visits for 
intramuscular injections of Prolixin Decanoate as well as 
visits with a social worker and periodic sessions with a 
psychiatrist.  The sessions with the social 


worker focus on problems involving his housing and payment of 
rent.  The veteran was hospitalized by VA from December 2000 
to January 2001 for an acute exacerbation of schizophrenia, 
with paranoid and religious delusions and slurred speech.  
During the admission his delusional and paranoid ideations 
improved and his GAF Scale score went from 45 at admission to 
55 at discharge.  A GAF Scale score of 40 signifies "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work...).  A 
GAF Scale score of 50 indicates "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment, social, occupational 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Scale score of 60 is assigned for "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers)." 

At the March 2001 examination, the veteran described sleep 
problems and nightmares of a paranoid nature.  He complained 
of anxiety which also interfered with his sleep.  He 
described paranoid feelings such as the inability to cross 
the street without looking in four different directions.  The 
examiner noted that he did express some paranoid delusional 
ideas.  His speech was responsive to questions as well as 
well-modulated and coherent.  His thoughts were well 
organized and goal-directed.  The examiner concluded that the 
veteran's level of functioning was the same as it had been in 
April 1998 though he assigned a GAF Scale score of 60, which 
was slightly lower than that recorded in April 1998.  

In applying the rating criteria, the Board is precluded from 
considering factors which are outside of the rating criteria 
established by regulation; to do so, would be error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Consideration must be limited to factors 


that are "inherent" in the rating criteria and the 
characterizations of overall impairment provided by clinical 
personnel may not be disregarded.  Massey, Id. 

In this regard, the rating schedule is specific as to 
manifestations that qualify for a 70 percent rating, the next 
higher rating above the current 50 percent rating.  For the 
most part, the veteran does not show the symptomatology 
itemized in the schedule.  Although his speech has been 
illogical to the extent that it involves hallucinations or 
delusional beliefs, there is no indication of obsessional 
rituals which interfere with routine activities, continuous 
panic or depression, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Despite one exacerbation that required 
hospitalization, the veteran has been largely free of 
psychotic symptomatology other than bizarre thinking.  There 
is some degree of occupational and social impairment, but 
there has been no recent suicidal ideation.  On the whole, 
the degree of psychiatric impairment described in the record 
does not more nearly approximate the stated criteria for a 
70 percent rating such as to warrant the assignment of an 
increased rating of 70 percent.  See 38 C.F.R. § 4.7 (2001).  
(The higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating).  

In addition, although GAF Scale scores below 60 were reported 
during the period of acute exacerbation which required 
hospitalization in December 2000 and January 2001, the scores 
recorded by treating personnel and compensation examiners on 
several other occasions appear to predominate in the range of 
60 or higher.  The level of impairment described by those 
scores has for the most part been no more than moderate in 
degree, even taking into account the one area in which the 
veteran has been conspicuously dysfunctional, namely, the 
proper and responsible handling of his financial obligations.  
All of the examiners who have assigned GAF Scale scores were 
fully aware of the veteran's spendthrift nature but 
nevertheless assigned a GAF Scale score consistent with no 
more than moderate overall psychiatric impairment.  



The representative argues that a veteran who has been rated 
as incompetent due to service-connected schizophrenia should 
not receive less than a total (100 percent) schedular 
evaluation for the disorder.  The May 2000 rating decision 
reflected the opinion of a VA examiner who in July 1999 
concluded that, in view of the veteran's history of using his 
VA benefits for lottery tickets rather than the necessities 
of life, especially payment of rent, the appointment of a 
custodian was required to ensure that further squandering of 
funds would be prevented.  However, subsequent VA examiners 
have declined to label him incompetent per se.  The veteran 
was characterized as competent when he was discharged from 
the hospital in January 2001.  Significantly, the physician 
who prepared the January 2001 competency report stated 
expressly that the veteran was not incompetent, though he did 
consider the veteran incapable of managing his own funds.  In 
this context, the well documented need for a custodian to 
manage the disbursement of the veteran's personal funds is 
obviously a relevant consideration in evaluating the extent 
of psychiatric disability, but it is only one factor and may 
not be given decisive effect in determining the outcome of 
the appeal without regard to the other relevant factors 
specified in the law.  

It should be noted that the veteran has a long history of 
polysubstance abuse involving alcohol and drugs which has 
contributed to his psychiatric disability at various times 
during the years since service.  At the present time, 
however, at least during the period covered by the current 
claim for increase, substance abuse does not appear to be a 
factor in the veteran's disability.  The veteran has been 
attending Alcoholics Anonymous meetings and has been largely 
abstinent with the exception of one episode.  That being the 
case, there is no present need for an adjudication of the 
issue of whether polysubstance abuse is a manifestation of 
the service-connected psychiatric disorder.  See Allen v. 
Principi, 237 F. 3d 1368 (Fed. Cir. 2001) (holding that 
compensation for alcohol or drug-abuse related disabilities 
may be paid where the substance abuse is secondary to a 
service connected condition, such as a mental disorder).  

The Board therefore finds that a preponderance of the 
evidence of record is against the claim for an increased 
rating for schizophrenia.  Consequently, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

A rating in excess of 50 percent disabling for schizophrenia, 
paranoid type, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

